LoeiNG-, J.,
delivered the opinion of the court:
The petitioner claims of the United States the net proceeds of one hundred and seven bales of upland and sixteen bales of sea-island cotton.
And the court finds the fact to be—
That the petitioner was, in March, 1855, a naturalized citizen of the United States, and resided in Charleston, in the State of South Carolina. ■
That he owned and was possessed of one hundred and fifteen bales of upland and three bales of sea-island cotton.
That the said cotton was taken from his possession by the United States and sold, and the net proceeds thereof, amounting to $16,025 94, were paid into the public Treasury.
That the claimant from the time of his naturalization had at all times borne true'allegiance to the government of the United States, and had not in any way at any time voluntarily aided, abetted, or given encouragement to rebellion against said government.
It was objected to the recovery of the petitioner that his disloyalty was proved. And the evidence relied upon by the government is the fact shown by witnesses adduced by the government that he served in the arsenal in Charleston in making percussion primer tubes for the Confederates. But the same witnesses prove that if he had not gone into the arsenal he would have been arrested and send into the field, and that it was to avoid this that he went into the arsenal. These witnesses prove therefore that such service was not voluntary, but taken as his only means of avoiding the peril of life and limb from which the United States could not protect him.
The witnesses adduced by the claimant show that he was a *645loyal man by general reputation and in speech and action; that before the war he belonged to a miLitary company, and left it when war was declared; that he joined a fire company and was obliged to leave that, because of the excess of its numbers beyond its quota; that every now and then some one was after him to xmt him into the army, and then he went into the arsenal, as stated; that he made his service there as little as possible, was there but a little while, and left it as soon as he could; that he belonged to the Yoight Club, and contributed to the assistance of Union prisoners whenever called upon, and was never known to contribute anything for the Confederates. And we think the evidence as the motives for his service in the arsenal is confirmed by his general reputation and conduct, and that on the whole case his loyalty is clearly established.
That the petitioner is entitled to recover against the United States the said net proceeds of the said 118 bales of cotton, amounting to the sum of $16,025 94, for which judgment is rendered for the petitioner.
Pegs, J., dissented.